DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 6 and 10-11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2-3 and 10-11 each recite a parameter that narrows the “difference in response”.  But claim 1 is directed to the method of “detecting a change in resonance of the charging circuit”.  And claim 9 recite the controller is configured to “detect a change in the resonance of the charging circuit”.  That this change in resonance is “based on a difference in response of the charging circuit” does explicitly recite that the detecting step actually detects the response (or the difference in the response).  This “based on” language simply explains an underlying cause of the change in resonance.  
Neither claim 1 not 9 requires actually detecting the difference in response.  Claims 2-3 and 10-11, therefore, do not narrow the claim 1 detecting step or the claim 9 detect configuration as including the detection of the increases in current or voltage.  

Claims 2-3 do not further narrow the detecting step of claim 1 to explicitly recite how the detecting is carried out.  Claims 10-11 do not further narrow the configuration of the controller in claim 9 to explicitly recite how the detecting is carried out.  Rather, claims 2-3 and 10-11 only broadly describe a description for what underlying factor could account for the change in resonance.  This is an inherent property of the charging circuit of the independent claims (not a distinct method step that includes narrowing structure or functionality). 
The Applicants may consider the following for claim 2 (and similarly worded for claims 3 and 10-11), “wherein detecting a change in resonance of the charging circuit comprises detecting an increase in current flowing in the charging current in response to the second pulse...”.   The Applicants may also consider amending claim 1 to explicitly recite what parameter is used in the detecting and determining steps.  
Claim 6 recites that “the change in resonance … includes a decrease is quality factor (Q factor)”.  Claim 6 does not recite any narrowing structure or functionality.  Claim 6 does not recite the step of measuring, sensing or detecting the Q factor.  Rather, claim 6 is descriptive of one of the electrical parameters of the change in resonance.  This change is inherently included in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
Claim 18 is directed to a storage medium (i.e. computer memory).  MPEP §2106.03(I) states that “products that do not have physical or tangible form, such as information [] or a computer program per se [] when claimed as a product without any structural recitations” is not directed to any of the statutory categories.  
The MPEP continues by stating, “a product claim to a software program that does not also contain at least one structural limitation [] has no physical or tangible form, and thus does not fall within any stature category.” Id.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2018/0337557).
With respect to claim 1, Chen discloses a method for detecting an object (fig 3-5, 9; par 24-47, 58-71), comprising: 
providing a pulsed signal (via 84; par 31-32, 35, 58) to a charging circuit (36), wherein each pulse in the pulsed signal comprises a plurality of cycles of a clock signal that has a frequency greater or less than a nominal resonant frequency of the charging circuit (par 31); 
detecting a change in resonance of the charging circuit (fig 4; par 34-36, 58-71) based on a difference in response of the charging circuit to a first pulse in the pulsed signal with respect to a corresponding response of the charging circuit to a second pulse previously transmitted in the pulsed signal; and 
determining that a chargeable device has been placed in proximity to a coil of the charging circuit (par 36-37, 41, 58) based on the difference in response.  

With respect to claims 2-3, Chen discloses the same structural elements (charging circuit) and functional steps (see art rejection of claim 1) as claimed.  Therefore, Chen’s circuitry will react in the same manner.  This includes an increase in current (claim 2) or an increase in voltage (claim 3).  
As discussed above, claims 2-3 are not further limiting.  These claims do not recite the method of sensing current or voltage and detecting specific changes.  Rather, claim 1 is limited to “detecting a change in resonance” and claims 2-3 describe underlying factors that contribute to that change.  
With respect to claim 4, Chen discloses: 
determining a charging configuration for the chargeable device when the coil of the charging circuit is inductively coupled to a receiving coil in the chargeable device (par 42, 63-64); and 
providing a charging current to the charging circuit in accordance with the charging configuration (par 65).  
With respect to claim 5, Chen discloses: 
transmitting an active ping in accordance with standards-defined specifications for charging the chargeable device (fig 9, step 142; par 61-64); and 

With respect to claim 6, Chen discloses the change in resonance of the charging circuit includes a decrease quality factor (Q factor) of the charging circuit (par 39, 41).  
With respect to claim 9, Chen discloses a charging device (fig 2-5, 9; par 24-47, 58-71), comprising: a charging circuit (see fig 2) that includes a charging coil (64 shown in figs 2 and 3) located proximate to a surface of the charging device; a pulse generating circuit (84) configured to provide a pulsed signal to the charging circuit, wherein each pulse in the pulsed signal comprises a plurality of cycles of a clock signal that has a frequency greater or less than a nominal resonant frequency of the charging circuit; and a controller configured carry out the functionality recite din claim 1 (see art rejection of claim 1). 
With respect to claims 10-14, Chen discloses the recited limitations, as discussed above in the art rejections of claims 2-6, respectively. 
With respect to claim 18-19, Chen discloses the methods of claims 1 and 5 are carried out autonomously. Thus, there inherently exists a processor-readable storage medium to store the code necessary for carrying out the method.  
Allowable Subject Matter
Claims 7-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art does not teach or suggest the method of claim 6, further comprising the steps of claim 7.  Claim 8 depends from claim 7.

Claim 20, which recites limitations similar to claims 7 and 15 is not allowable as it is not directed to one of the recognized statutory categories of patentable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADI AMRANY/           Primary Examiner, Art Unit 2836